DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-4, 9, 11-16, 20-23 and 26-29 are pending in the application.  Claims 5-8, 10, 17-19 and 24-25 have been cancelled. 
Amendments to claims 1, 13 and 20, and new claims 27-29, filed on 12/7/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites the limitation “wherein the core line of the metal fiber thread consists of the tungsten wire as a monofilament.”  However, independent claims 1, 13 and 20 already recite the limitations “a metal fiber thread including only one tungsten wire,” and “wherein the tungsten 

Claims 27-29 recite the limitation “wherein the core line has a diameter less than or equal to 22 μm.”  However, independent claims 1, 13 and 20 already recite the limitations “the tungsten wire having a diameter less than or equal to 22 μm,” and “the tungsten wire being a single wire core line of the metal fiber thread.”  Thus, it unclear how claims 27-29 further limit claims 1, 13 and 20.  Specifically, it is unclear if the “the core line” in claims 27-29 refers to the single wire core line recited in claims 1, 13 and 20, and it is unclear if or how the single wire core line can have a diameter greater than 22 μm.


Claim Rejections - 35 USC § 102/103

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			

Claims 1-4, 9, 11-16, 20-23 and 26-29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akaike et al. (US PGPUB 2010/0258334). 

Regarding claims 1-4, 9, 11-16 and 26-29, Akaike teaches wherein conductive wire materials and main fiber materials are used to create a fabric material 10, wherein the fabric material 10 may be any one of a woven fabric, a knit fabric, a nonwoven fabric and a braided  thread, such as metal and alloy), a filament of a carbon fiber or a plated wire material, and that the main fiber material may be twisted onto (cover) the conductive wire material 20 ([0154]).   Akaike teaches that the material of the metal wire may be, for example, gold, silver, copper, brass, platinum, iron, steel, zinc, tin, nickel, stainless steel, aluminum or tungsten (see [0155]).  Akaike also teaches that a metal wire having a diameter of 10 to 150 μm is desirably used ([0156]).  

With regard to the claimed limitation “a false-twisted yarn which is made of a chemical fiber and is wound around the tungsten wire along a length of the tungsten wire,” Akaike teaches that the material of the main fiber material may be, for example, a plant or animal natural fiber, a chemical fiber made of thermoplastic resin or thermosetting resin, or a blended fiber of them ([0152]).  Akaike teaches that these fibers are insulating fibers, and that then, a wire material (wire material, such as spun yarn, filament, drawn yarn and elastic yarn (false twisted yarn or buckle yarn) made of insulating fibers may be used as the component of the fabric material 10 ([0152]).  Akaike further teaches that the main fiber material may be twisted onto (cover) the conductive wire material ([0154]).  

Regarding claim 20, Akaike teaches that the conductive wire materials and main fiber materials are used to create a fabric material 10, wherein the fabric material 10 may be any one of a woven fabric, a knit fabric, a nonwoven fabric and a braided rope (braid) ([0150]).  

Regarding claims 21-23, as noted above, Akaike teaches that the conductive wire materials and main fiber materials are used to create a fabric material 10, wherein the fabric material 10 may be any one of a woven fabric, a knit fabric, a nonwoven fabric and a braided rope (braid) ([0150]).  Thus, Akaike teaches a nonwoven fabric, but may not explicitly disclose a 

However, in an embodiment, Akaike teaches that when a nonwoven fabric is made as the fabric material 10, for example, a web is formed by blending the conductive wire material 20 and the main fiber material (typically, both are short fibers), and then the web is interlaced to form a nonwoven fabric ([0068]). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used a process of blending conductive wire fiber material and main fiber material for the formation of nonwovens in the various embodiments of Akaike in order to adjust the spacing between adjacent conductive wire materials within a range of 5 mm to 50 mm, and to thereby obtain a good balance with regard to cost and sensor or heater function, as suggested by Akaike (see [0067]-[0068]).



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4, 9, 11-16, 20-23 and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The examiner notes that a new ground(s) of rejection is made in view of Akaike et al. (US PGPUB 2010/0258334).  Akaike was previously applied under 35 U.S.C. 103 in combination with Kunisada, but upon further consideration, is now applied alone under 35 U.S.C. 102(a)(1) and 102(a)(2) or, in the alternative, under 35 U.S.C. 103.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789   
                                                                                                                                                                                                     /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786